UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 NICHOLAS EQUITY INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2011 Date of Reporting Period: 12/31/2010 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/10 VALUE COMMON STOCKS 92.43% Consumer Discretionary - Durables & Apparel 9.27% 125,000 CSS Industries, Inc. $ 155,000 Leggett & Platt, Incorporated 3,527,800 80,000 Mattel, Inc. 2,034,400 50,000 Tupperware Brands Corporation 2,383,500 20,000 V.F. Corporation 1,723,600 12,245,550 Consumer Discretionary - Retail 1.36% 35,000 Genuine Parts Company 1,796,900 Consumer Staples - Food & Staple Retail 3.95% 40,000 Village Super Market, Inc. 1,320,000 100,000 Walgreen Co. 3,896,000 5,216,000 Consumer Staples - Food, Beverage & Tobacco 5.38% 135,000 Altria Group, Inc. 3,323,700 47,000 Philip Morris International Inc. 2,750,910 106,715 Rocky Mountain Chocolate Factory, Inc. 1,030,867 7,105,477 Energy 10.69% 13,000 Chevron Corporation 1,186,250 145,000 Dorchester Minerals, L.P. 3,983,150 30,000 Kayne Anderson Energy Total Return Fund, Inc. 871,800 120,000 Kayne Anderson Midstream/Energy Fund, Inc. * 3,000,000 40,000 Kayne Anderson MLP Investment Company 1,258,800 90,000 PAA Natural Gas Storage, L.P. 2,244,600 25,000 Plains All American Pipeline, L.P. 1,569,750 14,114,350 Financials - Banks 2.89% 300,000 Hudson City Bancorp, Inc. 3,822,000 Financials - Insurance 2.44% 11,528 Mercury General Corporation 495,819 200,000 Old Republic International Corporation 2,726,000 3,221,819 Financials - Real Estate 6.01% 390,000 Cohen & Steers Quality Income Realty Fund, Inc. 3,373,500 60,000 Digital Realty Trust, Inc. 3,092,400 40,000 HCP, Inc. 1,471,600 7,937,500 Health Care - Equipment 0.59% 22,620 National Research Corporation 774,735 Health Care - Pharmaceuticals & Biotechnology 3.96% 38,000 Abbott Laboratories 1,820,580 195,000 Pfizer Inc. 3,414,450 5,235,030 Industrials - Capital Goods 9.99% 76,100 Douglas Dynamics, Inc. 1,152,915 26,300 National Presto Industries, Inc. 3,419,263 20,000 Oshkosh Corporation * 704,800 70,000 Pitney Bowes Inc. 1,692,600 65,000 Snap-on Incorporated 3,677,700 20,400 Twin Disc, Incorporated 609,144 14,000 W.W. Grainger, Inc. 1,933,540 13,189,962 Industrials - Commercial Services & Supplies 7.31% 70,000 Avery Dennison Corporation 2,963,800 136,770 Healthcare Services Group, Inc. 2,225,248 100,000 Republic Services, Inc. 2,986,000 40,000 Waste Management, Inc. 1,474,800 9,649,848 Industrials - Transportation 3.19% 80,000 Ryder System, Inc. 4,211,200 Information Technology - Hardware & Equipment 4.44% 80,000 Diebold, Incorporated 2,564,000 175,000 Molex Incorporated - Class A 3,302,250 Page 1 5,866,250 Information Technology - Semiconductors & Semiconductor Equipment 3.11% 120,000 Microchip Technology Incorporated 4,105,200 Information Technology - Software & Services 3.96% 48,066 Computer Services, Inc. 1,218,473 130,000 Paychex, Inc. 4,018,300 5,236,773 Materials 5.84% 35,000 AptarGroup, Inc. 1,664,950 41,100 Greif, Inc. - Class B 2,507,100 160,000 RPM International, Inc. 3,536,000 7,708,050 Telecommunication Services 5.39% 120,000 AT&T Inc. 3,525,600 370,000 Frontier Communications Corporation 3,600,100 7,125,700 Utilities 2.66% 40,000 FirstEnergy Corporation 1,480,800 42,000 Integrys Energy Group, Inc. 2,037,420 3,518,220 TOTAL COMMON STOCKS (cost $101,159,858) 122,080,564 PREFERRED STOCK 0.90% Financials - Real Estate 0.90% 47,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable (cost $1,164,670) 1,195,478 CONVERTIBLE PREFERRED STOCKS 3.09% Financials - Diversified 2.31% 3,194 Bank of America Corporation 7.25% Non-Cumulative Convertible Preferred Stock Series L 3,054,263 Health Care - Services 0.78% 74,720 National Healthcare Corporation Series A 1,023,664 TOTAL CONVERTIBLE PREFERRED STOCKS (cost $4,059,380) 4,077,927 SHORT -TERM INVESTMENTS 3.86% Commercial Paper - 3.29% $6 DENTSPLY International Inc. 01/03/11, 0.32% 650,000 1,000,000 UnitedHealth Group Incorporated 01/03/11, 0.40% 1,000,000 1,500,000 Wisconsin Energy Corporation 01/04/11, 0.27% 1,499,989 1,200,000 Wisconsin Energy Corporation 01/04/11, 0.27% 1,199,991 4,349,980 Variable Rate Security - 0.57% 754,665 American Family Financial Services, Inc. 01/03/11, 0.10%(1) 754,665 TOTAL SHORT-TERM INVESTMENTS (cost $5,104,645) 5,104,645 TOTAL INVESTMENTS (cost $111,488,553) - 100.28% 132,458,614 LIABILITIES, NET OF OTHER ASSETS - (0.28)% (372,665 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $132,085,949 % OF NET ASSETS * NON-INCOME PRODUCING (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of December 31, 2010, investment cost for federal tax purposes was $111,450,608 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (1,312,060 ) Net unrealized appreciation $21,008,006 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Page 2 Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $ Preferred Stocks 1,195,478 Convertible Preferred Stocks 1,023,664 Level 2 - Convertible Preferred Stocks 3,054,263 Commercial Paper 4,349,980 Variable Rate Security 754,665 Level 3 - None - Total $132,458,614 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS EQUITY INCOME FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/04/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/04/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/04/2011
